Title: To James Madison from James Williams, 2 January 1815
From: Williams, James
To: Madison, James


        
          Sir
          Battle Town Virga. Jany. 2. 1815
        
        The only apology that I make in again Addressing you is That The United States, from the joint operations of a number of Causes, aided by an Extensive Geographical Situation, appear to be destined to become One of the most populous, most prosperous, powerfull and Splendid Empires. It is Therefore of the greatest Importance To Establish their fiscal Concerns on Unchangeable Principles, and To introduce a System of Finance, the best Calculated to a give a Solid Foundation to public Credit; sufficiently simple to admit of an unembarrassed Execution; conformable To Strict Justice in its Operations on Individuals; and equally suitable To our Present Circumstances, and to a Population such as we may calculate upon in the Progress of Time. A National Bank is part of such a System—altho’ there may be some doubt of the Constitutionalty yet It might be Adopted, as Readily, To be Obtain, the Sanction of the Different States, and upon such Principles, as will Tend, To their mutual Strength, and Interest. There can be no Doubt If a Bank Bill Passes into a Law that the whole Amount of the Stock for the Individuals will be Rapidly Taken in the great Commercial Atlantic Cities—having Lately been in some of them I am Confident of this Result. I Beg Leave To Refer you To some Remarks that I did myself the Honor To Enclose To you—being informd that the Bank Bill has been again Recommitted for amended I Take the Liberty To Suggest the Propriety (for Consideration) of additional amendments Thereto.
        Where the General Government Possesses one Half of the Capital of the Bank or say Thirty millions of a Capital. In it a Sinking fund could be Created that would Gradually Pay Off at Least Sixty millions of Dollars in Twenty years and would gradually Pay off any Debt that is or may be Incurred under your administration. It, Being, the Sinking fund, one Link in the Chain of a System of Finance, that I Lately mentiond To our mutual friend Ferdinando Fairfax Esquire and which If Adopted will not only Command the Thanks of the Nation for Establishing a System for the gradual discharge of the Public Debt But you would Obtain the Admiration of the World. Perhaps the Capital for a Bank now contemplated may be Sufficient for the Present but when Peace Takes Place Double that Capital could be Readily used. The Amendment Submitted is That in say five or Ten or more years That The President of the united States or the Congress shall have Liberty To Encrease the Capital of the said Bank To the sum of One Hundred millions of Dollars. That the Stock subscribed for the General Goverment be made up fifty millions of the said Capital and The Ballance of Capital Stock To be Taken or Sold by the Bank for their Interest.
        
        A Section for a Sinking fund.
        A Bank Established upon this Plan will give great Resources great Relief To the Government and To Individuals Also. I Have the Honor To be Sir with great Respect your most Obdt. Servant
        
          James Williams
        
      